Citation Nr: 0802558	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease and myocardial damage with hypertension, rated as 30 
percent prior to May 7, 2007, and as 60 percent since May 7, 
2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

A motion to advance this case on the Board's docket due to 
the veteran's age was granted by the Board in August 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002).

The veteran's case was remanded for additional development in 
September 2006.


REMAND

The Board remanded this case in September 2006 in order to 
obtain all VA treatment reports dated after March 2003 and 
for a VA examination with a cardiologist.  The examiner was 
asked to review the claims file, and any necessary studies, 
tests, and evaluations deemed necessary were to be 
accomplished.  The examiner was specifically requested to 
include blood pressure readings and any testing necessary to 
apply the criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7005.  

Review of the claims file reveals that no treatment records 
from VA were obtained.  The veteran submitted a statement 
dated in October 2006 in which he indicated that he received 
all of his treatment at the Leavenworth VA Medical Center 
(VAMC).  (The letter appears to have been placed in the wrong 
claims file and was not associated with this veteran's claims 
file until July 2007.)  Additionally, when an examination was 
conducted in May 2007, the examiner specifically noted that 
records from the Kansas City VAMC and the Leavenworth VAMC 
had been reviewed.  Such records pertinent to the issue on 
appeal should be obtained.

The May 2007 VA examiner did not include any blood pressure 
readings in the examination report, but specifically noted 
that the veteran's hypertension had been maintained on 
medication.  Such a comment is not without significance.  
This is so because the currently assigned 60 percent rating 
has been awarded under 38 C.F.R. § 4.104, Diagnostic Code 
7005, and because a separate compensable rating may be 
assigned for hypertension based on the continuous use of 
medication if there has been a history of diastolic pressures 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (3) (2007) (hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records 
from March 2003 to the present.  
Include the Kansas City VAMC and the 
Leavenworth VAMC in the search.

2.  After completing the development 
action requested above, the veteran 
should be afforded an examination by 
a cardiologist.  The claims file 
should be reviewed by the examiner 
as part of the overall examination.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed, but should 
specifically include blood pressure 
readings and testing necessary to 
apply the criteria of Diagnostic 
Code 7005.  The examiner should 
indicate whether dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced at workloads of three or 
less METs, or greater than three, 
but not greater than five METs.  If 
a determination of METs cannot be 
done because the veteran cannot 
undergo or complete the necessary 
testing, the examiner should provide 
an estimate of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
examiner also should indicate 
whether the veteran's hypertension 
requires continuous medication for 
control; whether there is evidence 
of chronic congestive heart failure; 
and whether there is any left 
ventricular dysfunction and, if so, 
whether the ejection fraction is 
less than 30 percent, or 30 to 50 
percent.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review any examination 
report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  
Consideration should be given to 
whether a separate rating for 
hypertension should be assigned, and 
whether any staged rating during the 
pendency of this claim is warranted.  
Hart v. Mansfield, No 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  If the 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

